Citation Nr: 1038683	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-26 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a neurological disorder 
of the lower extremities. 

4.  Entitlement to service connection for a hip disorder.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for type II diabetes 
mellitus.




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from August 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.

The record reflects that the Veteran was scheduled for a video 
conference hearing before the Board hearing in July 2010; 
however, he failed to appear for that hearing and provided no 
explanation for his absence.  His hearing request, therefore, is 
deemed withdrawn.  See 38 U.S.C.A. §§ 20.702(d); 20.704(d).

With respect to the Veteran's claim for service connection for a 
lower extremity disorder, the Board notes that the record 
reflects findings of radicular symptoms associated with a back 
condition as well as a plethora of diagnoses associated with 
specific lower extremity joints, including the ankles, knees, and 
toes.  Given that the Veteran has not indicated an intent to seek 
service connection for a disorder of any specific lower extremity 
joint, the Board has characterized the issue as set forth above.  

The issues of entitlement to service connection for a low back 
disorder and a neurological disorder of the lower extremities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  The Veteran is not shown to have hearing loss, tinnitus or a 
right hip disorder at present which are related to service.

2.  The Veteran's currently-shown right shoulder disorder was not 
present until many years after service and did not result from 
active military service.

3.  The Veteran's currently-shown type II diabetes mellitus was 
not present until many years after service and did not result 
from active military service.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  A hip disorder was not incurred in service .  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).

3.  Hearing loss was not incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2009).

4.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).

5.  Type II diabetes mellitus was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The foregoing notice requirements were satisfied by a July 2005 
letter.  In addition, following the letter, the August 2007 
statement of the case was issued, which gave the Veteran an 
additional 60 days to submit more evidence.  

Also, to whatever extent the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues such as 
assigning a disability rating or effective date, the Board finds 
no prejudice to the appellant in proceeding with the present 
decision.  As will be discussed in the following decision, the 
Board is denying the appellant's claims.  As such, no ratings or 
effective dates will be assigned.

Additionally, the Board finds that the duty to assist provisions 
of the VCAA have been met in this case.  All relevant treatment 
records adequately identified by the Veteran have been obtained 
and associated with the claims file.  Neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.

The Board acknowledges that the Veteran has not been accorded VA 
examinations pertinent to the claims on appeal.  However, as will 
be discussed in the following decision, the service treatment 
records are silent for complaints or findings of a right shoulder 
disorder, a hip disorder, hearing loss or tinnitus.  Post-service 
medical records are also absent for any findings of a hip 
disorder, hearing loss or tinnitus.  Although records dated many 
years after service reflect diagnosis of a right shoulder 
disorder, and diabetes, they do not indicate a link between the 
Veteran's active military service and them.  Thus, a remand to 
accord the Veteran an opportunity to undergo VA examinations is 
not necessary.  VA's duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim."  Charles v. Principi, 16 Vet. 
App. 370 (2002) & 38 U.S.C.A. § 5103A(a)(2).  See also & McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Rules And Regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

When a chronic disease such as arthritis, diabetes mellitus or an 
organic disease of the nervous system (including hearing loss) 
becomes manifest to a degree of 10 percent within one year of the 
Veteran's discharge from service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the Veteran's period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A threshold requirement for the grant of service connection for 
any disability is that the disability claimed must be shown to be 
present.  38 U.S.C.A. § 1110.  The Court has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury to 
cases where such incidents have resulted in 
a disability.  See 38 U.S.C. § 1110.  In 
the absence of proof of a present 
disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

IV.  Analysis

A.  Right Shoulder

The Veteran attributes his current right shoulder disability to 
service.  Specifically, he contends that he injured his right 
shoulder when he fell off a bulldozer.

The service treatment records show that the Veteran fell from a 
bulldozer in 1969.  Significantly, these records reflect that he 
fell on his left side, and, as a result, dislocated his left 
shoulder.  However, these records are silent for any complaints 
or findings with respect to the Veteran's right shoulder.

Post-service records reflect that the Veteran filed a claim for 
service connection for his left shoulder in August 1970.  He made 
no mention of any right shoulder injury or impairment at that 
time or at his September 1970 VA general medical examination.  
The Board notes that the Veteran was granted service connection 
for a left should disability in October 1970.

The earliest description of any right shoulder disorder is a June 
1987 VA treatment report, which shows a complaint of right 
shoulder pain for two days and a diagnosis of right shoulder 
bursitis.  Subsequent records show findings of degenerative joint 
disease of the shoulders bilaterally, and right shoulder 
impingement and rotator cuff tear.  They also reflect the 
Veteran's reports that he dislocated both of his shoulders in a 
bulldozer accident in service.

Although the record reflects a current right shoulder disorder, 
the Board finds that service connection for this disorder is not 
warranted.  In reaching this determination the Board acknowledges 
that the Veteran is competent to report in-service injury to his 
right shoulder.  Here, however, the Board finds that the absence 
of any documented right shoulder injury in the service treatment 
records, together with the Veteran's failure to mention any in-
service right shoulder injury at the time of his 1970 claim for a 
left shoulder injury (which apparently stemmed from the same in-
service accident), undermines the credibility of his assertion 
that he injured his right shoulder during service.  The earliest 
evidence of any right shoulder impairment is in 1987, 18 years 
after the Veteran's service discharge.  This lengthy period 
without post-service treatment also weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Given 
the conclusion concerning the Veteran's credibility, together 
with the absence of any documented right shoulder disorder in 
service, or for many years after service, or a specific medical 
opinion linking the Veteran's current right shoulder disorder to 
service, the Board finds that the greater weight of the evidence 
is against the claim.  The benefit of the doubt rule is not for 
application, and the appeal is denied.

B.  Hip

The Veteran asserts that he has a hip disorder attributable to 
active military service.

The service treatment records are negative for complaints or 
findings of any hip disorder.

A March 1998 private treatment report reflects a complaint of 
right hip pain.  X-ray examination of the hip at that time 
revealed normal findings.  A subsequent VA treatment report, 
dated in October 2004, also reflects a complaint of right hip 
pain, but no clinical diagnosis of a right hip disorder is 
reflected in this report, or in any subsequent medical reports.  

Based on the foregoing evidence, the Board finds that service 
connection for a hip disorder is not warranted.  Although the 
records reflects complaints of hip pain, pain alone, without a 
diagnosed or identifiable underlying condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In 
the absence of competent proof of a present hip disability, there 
can be no valid claim, and the appeal must be denied.  Brammer, 
3 Vet. App. 223, 225 (1992).

C.  Hearing Loss And Tinnitus

The Veteran contends that he has hearing loss and tinnitus which 
he believes is related to service, although he has not asserted 
any specific acoustic trauma.  

The service treatment records are entirely silent for any 
complaints or findings of hearing loss or tinnitus, with the 
January 1970 separation examination reflecting normal clinical 
evaluation of the ears and whispered voice hearing of 15/15.  

Likewise, post-service medical records do not reflect any 
complaints or findings of hearing loss or tinnitus.

The evidentiary records do not show hearing loss in service or at 
present.  Given the lack of competent diagnostic evidence showing 
that the Veteran has a current hearing disability, the claim for 
defective hearing must be denied.  Brammer, 3 Vet. App. 223, 225 
(1992). In this regard, the Board notes that while the Veteran is 
competent to say that he experiences difficulty hearing, he is 
not competent to diagnose hearing loss because he does not 
possess the requisite medical knowledge and training.  Espiritu, 
2 Vet. App. 492, 494 (1992).  

With respect to tinnitus, while the Veteran is competent to 
report ringing in his ears, the absence of any documented 
complaints of such in his service or post-service medical records 
undermines the credibility of his report of tinnitus.  As such, a 
basis upon which to establish service connection for tinnitus has 
also not been presented.


D.  Diabetes

The Veteran attributes his currently-shown diabetes mellitus to 
service.

Initially, the Board notes that regulations pertaining to 
herbicide exposure provide that if a Veteran served on active 
duty in Vietnam, during the Vietnam era, the Veteran is presumed 
to have been exposed to herbicides (e.g., Agent Orange).  
38 C.F.R. § 3.307.  These regulations also stipulate the diseases 
for which service connection may be presumed due to herbicide 
exposure, which include Type II diabetes.  38 C.F.R. §§ 
3.3.07(a)(6), 3.309(e).  The Veteran in this case served on 
active duty during the Vietnam era.  His service records, 
however, do not reflect, and the Veteran does not contend, that 
he had service in Vietnam or in any other location where 
herbicide agents have been determined to have been used.  As 
such, the Veteran's service does not qualify him for service 
connection for diabetes mellitus on a presumptive basis.

The service treatment records are silent for complaints or 
findings of diabetes, or any related symptoms such as excessive 
thirst or frequent urination.

VA treatment records reveal a January 2003 diagnosis of diabetes 
mellitus; these records do not, however, indicate a link between 
the Veteran's active military service and the disorder.  While 
the Veteran may sincerely believe that his diabetes is related to 
his active military service, he is not competent to express an 
opinion as to the etiology of this condition.  Espiritu, 2 Vet. 
App. 492, 494 (1992).

In view of the absence of a finding of type II diabetes mellitus 
in service, or within a year after service, and no competent 
medical evidence linking the Veteran's current diabetes to 
service, the Board finds that the Veteran's type II diabetes 
mellitus was not incurred in or aggravated by active service, and 
may not be presumed to have been incurred in active service.  The 
preponderance of the evidence is against the claim.  Service 
connection is not warranted, and the appeal is denied.


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a hip disorder is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for type II diabetes mellitus is denied.


REMAND

The Veteran contends that he developed a low back and lower 
extremity disorder as a result of his active military duty.  

The service treatment records show that the Veteran sustained 
multiple abrasions to his back during a motor bike accident.  
Subsequent records do not reflect any
back-related complaints or findings, however.  

Post-service medical records, dated in 1997, reflect a complaint 
of back pain following a slip and fall.  X-rays of the lumbar 
spine at that time revealed degenerative disc disease.  
Subsequent medical records show findings of degenerative joint 
disease of the lumbar spine.  These records also show complaints 
of radiating pain in the bilateral lower extremities 
characterized as "sciatica" and radicular signs."

In view of the documented back injury in service and the 
currently-shown low back diagnoses and associated lower extremity 
findings, the Board concludes that the Veteran should be accorded 
an opportunity to undergo a VA examination.  The purpose of the 
examination is to determine, to the extent possible, the etiology 
of any diagnosed low back disorder.

Since the development being requested may reveal entitlement to 
service connection for a neurological disorder of the lower 
extremities, the claim for this condition must be deferred.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a VA 
examination of his spine by an individual 
with the appropriate expertise.  The 
claims file should be made available to 
the examiner in conjunction with the 
examination.  For any diagnosed low back 
disability, the examiner should opine as 
to whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that it had its onset during service.  In 
rendering the requested opinion, the 
reviewer should specifically consider and 
address the documented back injury in 1969 
(characterized as abrasions) as well as 
post-service records reflecting a back 
injury after a slip and fall in 1997.  

In addition, the examiner is asked to 
identify any neurological impairment of 
the lower extremities associated with any 
diagnosed back disorder.  A complete 
rationale should be provided for all 
opinions expressed.  

2.	When the development requested has been 
completed, the claims for service 
connection for a low back disorder and a 
lower extremity disorder should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given the opportunity to respond before 
the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


